J-S05044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 THOMAS BENJAMIN HOWARD                   :
                                          :
                     Appellant            :     No. 164 MDA 2021

       Appeal from the Judgment of Sentence Entered January 8, 2021
  In the Court of Common Pleas of Huntingdon County Criminal Division at
                      No(s): CP-31-CR-0000323-2020


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                               FILED: JULY 21, 2022

      Appellant Thomas Benjamin Howard appeals from the Judgment of

Sentence entered after he pled nolo contendere to four sexual offenses

committed against his fifteen-year-old stepdaughter between January 1, 2020

and July 12, 2020. Appellant challenges the constitutionality of the lifetime

registration requirement imposed pursuant to subchapter H of the Sexual

Offenders Registration and Notification Act ("SORNA”), 42 Pa.C.S. §§

9744.14(d)(7),     9799.15(a)(3).   Appellant    contends   that   the   lifetime

registration requirement violates the Eighth Amendment of the U.S.

Constitution and Article I, Section 13 of the Pennsylvania Constitution as cruel

and unusual punishment. We affirm.

      We need not reiterate the facts underlying Appellant’s convictions. On

October 1, 2020, the court accepted Appellant’s pleas of nolo contendere to

four sexual offenses, including one count of Aggravated Indecent Assault-
J-S05044-22



Complainant less than 16 Years of Age, 18 Pa.C.S. § 3125(a)(8). The court

ordered a pre-sentence investigation and an evaluation from the Sexual

Offenders Assessment Board.

      On January 8, 2021, the court found that Appellant is not a sexually

violent predator, acknowledged its review of the pre-sentence investigation

report, and sentenced him to an aggregate term of 42-84 months’

incarceration. The court informed Appellant at the sentencing hearing that

the offense of Aggravated Indecent Assault is classified as a Tier III offense

under SORNA, requiring Appellant to register with the state police as a sexual

offender for his lifetime.     Appellant did not object or otherwise present

evidence or argument on the issue of lifetime registration. Appellant did not

file a post-sentence motion.

      Appellant filed a timely Notice of Appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Statement. The court filed a responsive Rule 1925(a)

Opinion.

      Appellant presents the following issue for our review:

      Does the Tier III, Lifetime registration requirement of the
      Defendant pursuant to the Sex Offender Registration and
      Notification Act (SORNA) constitute cruel and unusual punishment
      in violation of the Eighth amendment to the United States
      Constitution and Article I, Section 13 of the Pennsylvania
      Constitution?

Appellant’s Br. at 4.

      As a first matter, we note that Appellant failed to assert his

constitutional challenge to Subchapter H in a post-sentence motion. Instead,


                                      -2-
J-S05044-22


he presented them for the first time in his Rule 1925(b) statement. While

generally the failure to challenge the constitutionality of a collateral

consequence before the trial court in the first instance would render it

unpreserved for our review, our Supreme Court recently concluded that

challenges to the constitutionality of Subchapter H under the Eighth

Amendment of the U.S. Constitution can be raised for the first time on appeal.

See Commonwealth v. Thorne, ___ A.3d ___, ___, 2022 WL 2231821, at

*5 (Pa. filed June 22, 2022) (reversing determination of waiver and

remanding).

      Although we are constrained to find the issue preserved, we nonetheless

conclude Appellant’s issue as a challenge to the legality of his sentence fails.

As noted above, sex offender registration requirements are properly

characterized as collateral consequences of a conviction and their imposition,

thus, does not implicate the legality of Appellant’s sentence. Commonwealth

v. Strafford, 194 A.3d 168, 173 (Pa. Super. 2018). Moreover, we presume a

legislative act is constitutional, and will only find it unconstitutional if it

“clearly, palpably, and plainly violate[s] the [C]onstitution.” Commonwealth

v. Killinger, 888 A.2d 592, 594 n.2 (Pa. 2005) (citation omitted).

Revised Subchapter H’s registration provisions have not been declared

unconstitutional. See Commonwealth v. Brooker, 103 A.3d 325, 334 (Pa.

Super. 2014) (reiterating that duly enacted legislation carries a strong

presumption of constitutionality). Cf. Commonwealth v. Torsilieri, 232


                                     -3-
J-S05044-22


A.3d 567, 572 (Pa. 2020) (vacating the finding that Subchapter H is

unconstitutional and remanding for further proceedings).

         Because   Appellant’s   registration   requirements   are    considered    a

constitutional,    non-punitive,   collateral   consequence    of    his   conviction,

Appellant’s claim, presented only as a challenge to the legality of his sentence,

fails.

         Judgment of sentence affirmed.

         President Judge Panella joins the memorandum.

         Judge Stabile concurs in result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2022




                                        -4-